Citation Nr: 1105666	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

What evaluation is warranted for residuals of a left ankle sprain 
since August 29, 2004?


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2004 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2011, the representative indicated that the appellant 
would be unable to attend his February 2011 hearing before the 
Board at the Department of Veterans Affairs Central Office.  In 
lieu of that hearing, however, the appellant was noted to request 
a video hearing conducted from the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear 
for a video conference hearing before a 
Veterans Law Judge.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


